Title: To James Madison from Levin Winder, 6 February 1815
From: Winder, Levin
To: Madison, James


        
          Sir
          Council Chamber Annapolis February 6 1815
        
        Pursuant to a Resolve of the General Assembly of Maryland, I have now the honor to transmit to you an authenticated Copy of a law passed at its last Session “for the better defence of this State[”] &. also a Copy of a Resolution ascertaining the bounty to be received by each recruit. I am with Respect yours
        
          Lev. Winder
        
      